Citation Nr: 1144291	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  08-00 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which declined to reopen the claim of entitlement to service connection for tinnitus. 


FINDINGS OF FACT

1.  A May 2002 rating decision denied the claim of entitlement to service connection for tinnitus; the Veteran was properly notified of the adverse outcome and his appellate rights in a May 2002 letter and he did not file a notice of disagreement. 

2.  Additional evidence received since the May 2002 rating decision is new to the claims file, but does not relate to an unestablished fact necessary to substantiate the claim of service connection for tinnitus. 


CONCLUSIONS OF LAW

1.  The May 2002 rating decision, which denied service connection for tinnitus, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has not been submitted for the claim of entitlement to service connection for tinnitus; the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In the context of a petition to reopen, the claimant must be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court observed that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  Compliance with the first Quartuccio element requires notice of these five elements.  See id. at 486. 

Here, prior to the initial rating decision in this matter, a March 2007 letter provided notice of the elements of new and material evidence and the reasons for the previous denial of the Veteran's claim in the May 2002 rating decision.  It also informed the Veteran of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  Therefore, the Board concludes that the duty to notify has been satisfied.  

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records and examination reports are in the file.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claim.  Accordingly, the Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In petitions to reopen a previously denied claim, the duty to assist does not include provision of a medical examination or opinion unless new and material evidence has been secured and VA finds that such an examination is warranted.  See 38 C.F.R. § 3.159 (c)(4)(iii).  As will be discussed below, the Board concludes that new and material evidence has not been submitted to reopen this claim and thus there is no duty to provide an examination.  

Nevertheless, the Veteran was afforded an appropriate VA audiological examination in April 2007.  Generally, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the Board finds that the April 2007 VA examination is adequate for the purpose of making a decision on this claim, as the examiner reviewed the claims file and the Veteran's pertinent medical history, examined the Veteran, to include conducting audiological testing, and provided a complete rationale for the opinion stated which is grounded in the Veteran's reported medical history and consistent with the other evidence of record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  See 38 C.F.R. §§ 3.159(c)(4); 3.326(a); McLendon, 20 Vet. App. at 83; Barr, 21 Vet. App. at 312.  Moreover, the Court has held that the adequacy of an examination or opinion is moot if the Board determines that new and material evidence has not been presented.  See Woehlaert v. Nicholson, 21 Vet App 456, 463-64 (2007).  Of course, the Board must still consider the results of such an examination or opinion as it would any evidence of record.  See id.  Accordingly, because the Board finds that new and material evidence has not been submitted, the adequacy of the April 2007 VA examination is moot.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 122 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

The Veteran petitions to reopen the previously denied claim of entitlement to service connection for tinnitus.  For the following reasons, the Board finds that reopening is not warranted.  

The Veteran initially filed for service connection for an "ear condition" in December 2001.  The RO denied service connection for a left ear condition, including Eustachian tube dysfunction, hearing loss, and tinnitus in a May 2002 rating decision.  The Veteran was notified of this decision and his appellate rights in a May 2002 letter in accordance with 38 C.F.R. § 19.25 (2011).  He did not submit a notice of disagreement (NOD).  See 38 C.F.R. §§ 20.200, 20.201, 20. 302(a) (2011).  Consequently, the decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011). 

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Here, service connection for tinnitus was denied in the May 2002 rating decision because the Veteran reported at an April 2002 VA examination that he only experienced tinnitus when taking medication.  Thus, in order to reopen his claim, the Veteran needs to submit new evidence which could help support a finding that tinnitus is related to service.

At the time of the May 2002 rating decision, the relevant evidence consisted of the Veteran's service treatment records, VA treatment records dated in 2001, and the April 2002 VA examination.  The service treatment records showed that the Veteran developed an ear infection in the right ear in March 1971.  The March 1971 separation examination report also showed that the Veteran had otitis media in the right ear.  However, there are no findings or complaints of tinnitus in the service treatment records.  The VA treatment records showed that the Veteran established care with VA in December 2001.  At that time, the Veteran reported a long-standing history of left Eustachian tube dysfunction which had been unsuccessfully treated with medication and several attempted tube placements.  The Veteran reported experiencing left ear pain and decreased hearing in the left ear.  Tinnitus was not reported or diagnosed in this record.  At the April 2002 VA examination, the Veteran stated that he only experienced tinnitus when taking medication.  

The relevant evidence associated with the file since the May 2002 rating decision consists of VA treatment records dating from 2002 to 2007, the April 2007 VA examination report, and the Veteran's statement in the February 2007 petition to reopen.  

In his February 2007 petition to reopen, the Veteran asserted that he had experienced a constant ringing and buzzing in his ears "since being discharged from the army."  

A May 2003 VA treatment record shows that the Veteran underwent tube placement in the left ear in May 2003. 

In an October 2003 VA treatment record, the Veteran reported that he was hearing well and did not mention tinnitus or ringing in the ears.  The Veteran also did not mention tinnitus in an August 2005 VA audiological treatment record.  

A June 2006 VA treatment record reflects the first complaint of tinnitus.  In this record, the Veteran stated that he developed tinnitus after taking medication for his ear infections. 

VA treatment records dated in February 2007 show that the Veteran underwent a second surgery for the left ear.  The Veteran was informed prior to the surgery that complications included tinnitus.  

In a March 2007 VA treatment record, the Veteran reported constant ongoing ringing in both ears which was worse in the left ear. 

At the April 2007 VA examination, the Veteran reported that his tinnitus began two years earlier following middle ear surgery.  The Veteran also described his history of in-service noise exposure and post-service noise exposure.  After examining the Veteran and reviewing the claims file, the examiner opined that the Veteran's tinnitus was not due to military noise exposure because the Veteran had clearly stated that his tinnitus began following middle ear surgery to the left ear.  Therefore, the tinnitus was not noise-related. 

A July 2007 VA treatment record shows that the Veteran underwent a third operation for the left ear due to the presence of granulation tissue.  He reported continued tinnitus in an August 2007 VA treatment record. 

The Board finds that while the evidence associated with the claims file since the May 2002 rating decision is new, it is not material in that it shows that the Veteran's tinnitus is secondary to post-service operations performed on the left ear.  It does not suggest that tinnitus was incurred in or aggravated by active service, but in fact supports a contrary finding.  In this regard, the VA treatment records show that the Veteran did not report tinnitus until June 2006, at which time he reported that his tinnitus developed in association with taking medications for his ear infections.  Significantly, the Veteran had a number of opportunities prior to June 2006 to report all of his hearing issues, including tinnitus, due to ongoing treatment for his left ear problems.  However, he did not do so.  Indeed, the Veteran reported that his hearing was well in an August 2003 VA treatment record.  This evidence is consistent with the Veteran's reported history at the April 2007 VA examination, which also reflects that his tinnitus did not develop until after his February 2003 left ear surgery.  The VA examiner found that the Veteran's tinnitus was not related to military noise exposure as it did not develop until after his post-service middle ear surgery.  Thus, because the VA treatment records and the April 2007 VA examination report reflect that the Veteran's tinnitus did not develop until after his February 2003 surgery, the newly submitted evidence does not raise a reasonable possibility of substantiating the Veteran's claim on a direct basis, as it shows that his tinnitus is not related to service but rather to post-service treatment for his left ear problems.  Thus, it does not constitute material evidence.  See 38 C.F.R. § 3.156(a).  

As discussed above, service connection for a "left ear condition," including Eustachian tube dysfunction and hearing loss, was denied in the May 2002 rating decision.  The Veteran has not appealed this decision or submitted a petition to reopen with regard to his other left ear conditions.  Thus, the newly submitted evidence also does not raise a reasonable possibility of substantiating a claim for service connection on a secondary basis, as service connection has not been established for the Veteran's left ear Eustachian tube dysfunction or hearing loss.  See 38 C.F.R. § 3.310 (2011).

The Board has considered the Veteran's statement in the February 2007 petition to reopen that he had symptoms of ringing and buzzing in the ears "since being discharged from the army."  This statement is ambiguous in that, strictly speaking, the Veteran's tinnitus did have its onset since being discharged from active service.  As discussed above, it developed around 2006.  However, if the Veteran meant that his buzzing and ringing of the ears had been present throughout the years following active service, the Board finds that this statement is patently false.  In this regard, the Veteran stated at the April 2002 VA examination that he only experienced tinnitus when taking medication, and did not again report tinnitus until June 2006, after undergoing left ear surgery and in association with taking medication for his left ear infections.  He also reported at the April 2007 VA examination that his tinnitus did not have its onset until about two years earlier after his left ear surgery.  Thus, to the extent the Veteran's statement in his February 2007 petition to reopen implies that his tinnitus had been present ever since active service, the Board finds that it is patently false or untrue on its face as the evidence of record otherwise uniformly shows that his tinnitus did not develop until several decades after his March 1971 separation from active service.  See Duran, 7 Vet. App. at 220 (holding that the Justus credibility rule is not boundless or blind).  

Accordingly, the Board finds that new and material evidence has not been submitted to reopen the claim of entitlement to service connection for tinnitus.  The petition to reopen is denied.  See 38 C.F.R. § 3.156(a).


ORDER

The petition to reopen the claim of entitlement to service connection for tinnitus is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


